Title: To James Madison from Charles W. Goldsborough, 9 November 1809
From: Goldsborough, Charles W.
To: Madison, James


Sir,
Navy Department 9 Novr 1809
I almost fear that I may be considered troublesome; but I beg that you will attribute my frequent applications to you, to an anxious desire to leave no duty unfulfilled—to anticipate what the Secretary, if present, would have performed.
To enable the Department to comply with the enclosed requisition, to prepare the Navy Estimates for the year 1810, it is essential that we should know whether any addition to, or reduction of, the number of vessels, now in commission, is intended to be made; & allow me to state, that it will take six or eight day’s close application to prepare all the details of an Estimate.
If you will be pleased to instruct me upon this point, I shall lose no time in preparing the Estimates required: so that by the time the Secretary will probably arrive, he will have it in his power to lay them before you without delay. I have the honor to be Sir, with the most perfect respect, Yr obt hble St.
Ch: W: Goldsborough
for
Paul Hamilton
